ORDER
PER CURIAM.
Bobby Joe Corder (“Defendant”) appeals from the judgment upon his conviction following a jury trial for the class C felony of possession of a controlled substance in violation of Section 195.202, RSMo 2000, the class C felony of receiving stolen property in violation of Section 570.080, RSMo 2000, and the class A misdemeanor of possession of drug paraphernalia in violation of Section 195.233, RSMo 2000. Defendant was sentenced as a prior and persistent felony offender to concurrent eight year terms of imprisonment. Defendant argues the trial court erred in denying his motion for judgment of acquittal and in sentencing him on the jury’s verdict of guilty of receipt of stolen property, because the evidence was insufficient to permit the jury to find beyond a reasonable doubt that Defendant retained stolen property.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).